Citation Nr: 1519550	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for orthostatic proteinuria, claimed as kidney disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 18, 1959 to November 19, 1959.

This matter comes before the Department of Veterans Affairs (VA) Board of
Veterans Appeals (Board) from a June 2009 rating decision of the VA Regional
Office (RO) in Fort Harrison, Montana that denied service connection for orthostatic proteinuria, claimed as kidney disease.

The Veteran appeared at a Board hearing in June 2010 before Veterans Law Judge (VLJ) Schwartz.  38 U.S.C.A. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2014).  A May 2011 Board decision remanded the claim to provide the Veteran with a VA examination.  The claim was denied in an October 2011 Board decision.  That decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in a Unilateral Motion for Remand of February 2014, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  The Veteran elected to receive new hearing and decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  

The claim was remanded in August 2014 pursuant to Bryant, and the Veteran was provided a new hearing in January 2015 before VLJ Seesel.  All Veterans Law Judges (VLJ) who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A 
§ 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. 
§ 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. 
§ 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision. 

Both judges who conducted the June 2010 and January 2015 hearings are among the panel of judges rendering the determination in this case.  During his second hearing, the Veteran was advised of his right to another hearing before the third member of the panel pursuant to Arneson, 24 Vet. App. 379; however, he elected to waive his right to a third hearing before that individual.  It was specifically noted on the record that he was choosing to waive his right, and there was no objection by the Veteran.  Moreover, he has not requested a third hearing since that time.  Therefore, the Board may proceed with the adjudication of the claim without providing a third hearing in this case.


FINDING OF FACT

The Veteran does not have a disability exhibited by proteinuria.


CONCLUSION OF LAW

The criteria for service connection for a disability exhibited by proteinuria are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in April 2009.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains VA and medical treatment evidence, and the Veteran's statements, including his testimony from the June 2010 and January 2015 Board hearings.  The RO requested the Veteran's service treatment records from the VA Records Management Center (RMC), but the RMC indicated that the records could not be located.  In these circumstances, when a veteran's service treatment are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran underwent a VA examination in May 2011.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board considered whether a remand for another VA examination was necessary, particularly as the Veteran reported increased urinary frequency during his January 2015 Board hearing.  Contrary to the Veteran's testimony, the VA treatment records reflect the Veteran had discussed this symptom with his VA treating physicians.  Specifically, records in October 2010 reflect complaints of getting up a couple times to urinate at night with slow flow and the assessment was questionable benign prostatic hypertrophy as patient reported increased nocturia and urinary hesitancy with weak stream.  In November 2011 VA treatment records reflect complaints of urinary difficulties and nocturia and significantly, the November 2011 primary care note concluded with a diagnoses benign prostatic hypertrophy, slight irritation by history but nothing significant.  See also Merck Manual 2459 (19th ed. 2011) (noting that symptoms of BPH include weak stream, hesitancy, urinary frequency, urgency, nocturia, incomplete emptying, terminal dribbling, overflow or urge incontinence or complete urinary retention).  Significantly, orthostatic proteinuria by its definition is a benign condition.  See Merck Manual 2330 (19th ed. 2011) (defining orthostatic proteinuria as a benign condition in which proteinuria occurs mainly when the patient is upright).  While the Veteran is competent to describe symptoms such as frequency, he is not competent to attribute it to a specific cause.  Even assuming arguendo that the frequency was a symptom of the claimed orthostatic proteinuria, there is nothing in the record that indicates the symptom is related to service and it does not meet the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). See also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010)( since all veterans could make bare assertions that a service connected illness caused their current medical problems, requiring examinations in such cases "would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case.")

In this case, although the prior VA examination did not consider the claimed symptom of increased frequency, the examiner reviewed the record and provided a detailed and thorough rationale for the opinion provided.  Furthermore, as will be discussed in more detail below, the Veteran's recent laboratory findings fail to reflect the condition.  In light of the lack of any indication the newly claimed symptom is caused by the claimed orthostatic proteinuria or related to service, evidence discussing the symptom in conjunction with another unrelated disability and the recent laboratory findings noting urine protein was negative, a remand for another examination to comment on this newly asserted symptom is not necessary and would only further delay adjudication of this claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

As noted in the Introduction, the Veteran was afforded two Board hearings.  The Court held that during a hearing on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, during the June 2010 Board hearing, the VLJ explained 

in order to warrant a grant of service connection, whether it be a respiratory disorder, or a kidney disorder, or a leg disorder, what we're looking for is evidence of a current disability.  That means something is wrong with you affecting your ability to work ultimately, disease or injury in service, and a link between the two.  June 2010 Transcript p.4-5.  

The VLJ asked questions to elicit pertinent information concerning those elements and the Veteran indicated that there was nothing else he wanted to add and stated he felt he had a fair chance to discuss his case.  See June 2010 Transcript p. 5-6.  During the January 2015 Board hearing, the VLJ explained "for service connection, we need something right now, presently. And something in service and then something linking the two."  The VLJ asked questions concerning medical treatment, whether the Veteran had any copies of his service records which were incomplete, and whether the Veteran received benefits from Social Security Administration.  The two VLJs sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  The hearings focused on the elements necessary to substantiate the claim.  As the Board elicited relevant testimony during the hearings, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski,    3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).




Service Connection for a Disability Exhibited by Proteinuria

The Veteran asserts that he has orthostatic proteinuria of service onset for which service connection and compensation are warranted.  He presented testimony at Board hearings in June 2010 and January 2015 to the effect that he passed his physical examination upon entry into the Air Force, and was not unfairly discharged for orthostatic proteinuria.  He also stated that he had never had any trouble urinating, aches or pains, and that as far as he knew, had never had any problem with his kidneys.

As noted above, the Veteran's service treatment records are unavailable and are presumed to be fire-related.  An RO formal finding of unavailability of such records dated in June 2009 is of record.  However, as will be discussed below, this case turns on whether the Veteran has a current disability, not whether he had an in-service disease or injury.  Accordingly, the Veteran is not prejudiced by the absence of service treatment records. 

The evidence contains an undated service document received in July 1992 indicating that the appellant was honorably discharged effective November 19, 1959 by reason of physical disability that existed prior to entry into service, without entitlement to disability severance pay.  

A May 1979 letter from Wilford Hall U.S. Air Force Medical Center at Lackland Air Force Base is of record indicating that in 1959, 1964 and 1969 the recipient had participated in a study of orthostatic proteinuria, and that they were preparing to enter the final phase of the study which was the 20-year follow-up.  The addressee was advised that blood and urine tests would be taken and that if abnormalities of kidney function were found, the option of further testing would be discussed. 

In correspondence from the Veteran dated in June 1992, he indicated that he was medically discharged from service for orthostatic proteinuria and that he had completed a 20-year follow-up.

The record contains a letter pertaining to the results of a 10-year follow-up for orthostatic proteinuria received by VA in April 2009.  The letter states that, "Follow-up evaluation was carried out on 43 of 64 young men ["initiated 10 years ago when 64 young men with this disorder were first evaluated at the Wilford Hall USAF Medical Center, Lackland Air Force Base, Tex."] in whom a diagnosis of 'fixed' orthostatic proteinuria had been established 10 years earlier.  Forty-nine percent of the patients still had some type of clinical proteinuria.  Clinical or laboratory evidence of progressive renal disease was not found in a single patient.  The 10-year prognosis of patients with this disorder is excellent, although the long-term outlook of these patients with continuing proteinuria must still be regarded with some reservation."

Extensive VA outpatient records dated from 2004 do not refer to orthostatic proteinuria or any kidney problems.  Urinalysis in August 2004, November 2005, August 2007, January 2009, February 2009 and February 2010 all indicated the urine was negative for protein.  An October 2010 letter noted that a test of urine came back completely normal and the chemistry panel found normal kidney function.  A November 2011 letter from the Veteran's VA physician reported that the laboratory values for his kidney function were unchanged and normal.  A November 2012 letter from the Veteran's treating physician states that a recent chemistry panel found normal kidney and liver function.  Most recently, a May 2014 letter enclosed April 2014 laboratory findings that show a negative result for urine protein.  

Pursuant to the May 2011 remand instructions, the Veteran was afforded a VA examination in May 2011.  After reviewing the claims file and conducting clinical laboratory studies, the examiner concluded there was no clinical or diagnostic evidence of orthostatic proteinuria, or any other disability or disease related to orthostatic proteinuria.  The examiner noted that the condition was not due to injury nor was it considered a disease.  It was depicted as a benign and transient condition, but might in some cases be accompanied by underlying parenchymal renal disease.  It was reported that a benign condition with renal function remained normal after as long as 50 years of follow-up, and that the increase in protein excretion resolved spontaneously in most patients.  In the Veteran's specific case, the examiner found that he did not have any symptoms, and that there were no diagnostic findings.  It was reported that none of the Veteran's VA clinical entries dating back to 2004 noted a kidney or renal condition, and that he had no diagnostic evidence of protein in his urine.  The examiner stated that he had no symptoms, treatment, or disability related to orthostatic proteinuria.  

The Board does not doubt that the Veteran had proteinuria during service and was discharged from service for this condition.  Indeed, military records, supplemented by subsequent correspondence in 1979 and 1992, tend to indicate that the Veteran was discharged from active duty after two months for a laboratory finding of orthostatic proteinuria, existing prior to service, for which he subsequently underwent a long-term military study.  

After a review of all the lay and medical evidence of record, however, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability manifested by proteinuria.  Initially, the Board notes that proteinuria is defined as "excessive serum proteins in the urine, such as in renal disease, after strenuous exercise, and with dehydration."  See Dorland's Illustrated Medical Dictionary 1535 (32nd ed. 2012).  In other words, a finding of proteinuria is an abnormal clinical finding rather than a disability for VA disability compensation purposes.  See e.g. 61 Fed. Reg. 20,440, 20445 (May 7, 1996)(noting that hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities and are therefore, not appropriate entities for the rating schedule).  While proteinuria may be indicative of disease, such kidney disease associated with the proteinuria is not shown in this case.  

VA outpatient clinical and laboratory records dating from 2004 until 2014 do not confirm orthostatic proteinuria or any condition or diagnosis related to it.  No complaint or reference to kidney disease is recorded in any clinical data of record.  During a hearing in June 2010, the Veteran denied a kidney problem and admitted that he had no symptoms related to orthostatic proteinuria.  Moreover, when evaluated by VA, in May 2011, the examiner unequivocally stated that the Veteran had no diagnostic evidence of protein in his urine, and that clinical evidence dating back to 2004 did not reflect a kidney or renal condition.  Such findings comport with the clinical authority submitted by the Veteran pertaining to the long-term study of orthostatic proteinuria indicating the lack of findings of renal disease associated the finding.  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).   However, by its definition, orthostatic proteinuria is a benign condition that is found by laboratory evidence.  Similarly, diagnosing a kidney condition goes beyond a simple and immediately observable cause-and-effect relationship and may require evaluation of laboratory tests, imaging studies and other clinical findings.  Thus, whether the appellant has orthostatic proteinuria or a disease or injury manifested by such requires specialized training for a determination and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence.

The May 2011 VA examination is highly probative evidence, as it relied on sufficient facts and data, provided a rationale for the opinion, and contained sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Hence, the probative evidence shows that the Veteran does not have a current disability, including a diagnosis for a kidney disorder, including one claimed as indicated by proteinuria.  The record does not reflect any medical evidence to refute the VA examiner's determination that the Veteran does not currently have proteinuria or a disability related to proteinuria.  Because the criteria for current disability have not been met, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a disability exhibited by proteinuria, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Brammer at 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability"). 

Lastly, the Board notes that the Veteran's discharge was for orthostatic proteinuria that pre-existed service.  However, the presumption of soundness is not applicable in this case.  There is no proof that orthostatic proteinuria results in disability or is due to disease.  The guidance established in Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003) is applicable even if not dealing with a constitutional and developmental defect.  As noted in Winn v. Brown, 8 Vet. App 510 (1:996), when section 1110 and 1111 are read together, the term defect in section 1111 necessarily means a defect that amounts to or arises from disease or injury.  Id.  Since his finding is not a disease, the presumption of soundness is not applicable.



ORDER

Service connection for orthostatic proteinuria, claimed as kidney disease, is denied.





			
	H.N. SCHWARTZ	M. TENNER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


